Citation Nr: 1618532	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to a compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  
These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Subsequently, jurisdiction of the Veteran's claim was transferred to the RO in Winston-Salem, North Carolina.

The issue of entitlement to a compensable rating for erectile dysfunction is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran's diabetes mellitus is manifested by the required use of insulin and oral hypoglycemic agents, with restricted diet and development of erectile dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the evidence of record during the pendency of the appeal that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probative value of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

The Veteran claims that his diabetes is worse than that rated by the current 20 percent rating.  Specifically, the Veteran notes that his condition requires him to not only take daily doses of insulin and oral medication, but also to be on a restricted diet.  Additionally, he asserts that his condition causes him to be constantly tired and prevents him from usual activities.  The Board finds that the evidence of record does not demonstrate a condition severe enough to warrant the next higher rating, and the claim for an increased rating must be denied. 

The Veteran is current rated under Diagnostic Code 7913 for diabetes mellitus.  Under that Diagnostic Code, a 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

The pertinent medical evidence of record shows that the Veteran is diagnosed with diabetes, with erectile dysfunction.  VA medical records for the relevant time period during the claim shows the Veteran's diabetes requires daily injections of insulin, daily oral medication, and a restrictive diet.  However, the records show the disorder is controlled with insulin and oral medication, with no additional restriction on activities.  While the Veteran has erectile dysfunction, which the medical evidence does attribute to the Veteran's diabetes, that condition has been service-connected and rated 0 percent. 

On VA examination in February 2008, the Veteran was noted to have no additional complications or manifestations from diabetes other than that noted from the VA medical records surrounding that examination.  Specifically, the examiner noted that the Veteran tried to remain on a restricted diabetic diet, daily injections of insulin, and oral medication.  While the examiner noted complications of erectile dysfunction related to diabetes, no additional complications or manifestations were additionally reported by the VA examiner.  The Veteran was not noted to be restricted in activity.  To the contrary, the Veteran reported that he exercised daily.  The examiner noted no restrictions from occupational or recreational activities as a result of diabetes. 

The VA examiner from the February 2008 examination report noted that the Veteran was hospitalized in January 2008 for abnormally high blood glucose with no ketones in his urine.  The medical records confirm that treatment for elevated glucose and a genital fungal infection.  However, those medical records do not indicate any additional incidents of hospitalization or hypoglycemic reaction during the entire claims period.  

At an August 2014 VA examination, the Veteran reported having hypoglycemic reactions/ketoacidosis episodes less than two times per month, with no incidents that required hospitalization.  While the Veteran complained of overall weakness and fatigue, the VA examiner provided no indication that the Veteran had any restriction of activities.  The examination report again noted that the Veteran remained on insulin, oral medicine, and a restricted diet, with no unintentional weight loss or loss of strength.  Finally, other than the Veteran's now service connected erectile dysfunction, the examiner noted no additional complications of diabetes, to include any physical restrictions to any occupational or recreational activities. 

In addition to those examinations, the Veteran has also provided lay statements asserting that his daily activities have been affected.  Specifically, in his substantive appeal, he stated that his activities had decreased because he was consistently worn out and tired, and that resulted in a decrease in daily activities.  The Veteran's spouse also submitted a statement regarding the Veteran's diabetes symptoms and treatment and the fact that they no longer had any intimacy.  

However, based upon the evidence of record, the Board finds that the Veteran's diabetes is manifested by no more than the required use of insulin and oral medication, with a restricted diet, but without required regulation of activities.  There is no evidence of required restriction of activities, other compensable complications of diabetes, or episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The Board finds that the medical evidence, to include the two VA examinations by competent medical professionals, in this case is highly probative and outweighs the lay subjective assertions of the Veteran. 

As noted in the appropriate Diagnostic Code, a 40 percent rating is warranted only when diabetes requires insulin, a restricted diet, and regulation of activities.  Here, while the Veteran required insulin and a restricted diet, there is no competent evidence of a regulation of activities.  The medical evidence of record, to include the VA medical records are silent on any regulation of activities, and the Veteran's most recent VA examination in 2014 explicitly noted no required regulation of activities as part of diabetes management.  While the Veteran has claimed he is constantly fatigued, the medical evidence showing that regulation of activities is not medically required is found to be more probative and persuasive because of the medical training and experience of the examiners.  Therefore, the Board finds that a higher rating in excess of 20 percent is not warranted.  

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015). There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected diabetes disability is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The overall evidence in this case is not indicative of a marked interference with employment as a result of diabetes mellitus.  The most recent VA examination found no impact on his ability to work.  There is also no evidence of other related factors such as frequent periods of hospitalization or marked interference with employment due to the service-connected disability.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board finds that the preponderance of the evidence is against the assignment of any higher rating for diabetes mellitus and the claim for an increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied. 


REMAND

A November 2014 rating decision granted service connection for erectile dysfunction and assigned a 0 percent rating.  The notice letter for that rating decision does not shows that a copy of the VA notice of disagreement form was supplied to the Veteran.  The record does not establish that the Veteran has an electronic benefits account.  The notice letter contained only a listed hyperlink for a Veteran to obtain a notice of disagreement form.  However, there is no indication that the letter was sent electronically and it appears to have been mailed.  Therefore, the Board will not presume that the Veteran was sent or electronically furnished a copy of the notice of disagreement form.  38 C.F.R. § 20.201 (2015).

In December 2014, the Veteran filed a statement in which he expressed an intent to rebut the findings of the rating decision.  He specifically requested a compensable rating for erectile dysfunction.  The Board interprets that correspondence as a timely notice of disagreement to the initially assigned rating.  38 C.F.R. § 20.201(b) (2015).  No statement of the case addressing that claim has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an increased rating for erectile dysfunction.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of that claim.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


